UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6296



ANTHONY PFEFFER,

                                            Petitioner - Appellant,

          versus


THOMAS    MCBRIDE,    Warden,    Mount    Olive
Correctional Complex,

                                             Respondent - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:06-cv-00030)


Submitted:   July 9, 2007                   Decided:   July 17, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Anthony Pfeffer, Appellant Pro Se. Robert David Goldberg, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Pfeffer appeals the district court’s January 5,

2007 order granting him in forma pauperis status on his appeal of

the denial of his 28 U.S.C. § 2254 (2000) petition, but applying

the filing fee provisions of the Prisoner Litigation Reform Act, 28

U.S.C. § 1915 (2000), to Pfeffer’s appeal.       Subsequently, the

district court entered an order on February 16, 2007, in which it

granted in forma pauperis status but did not require Pfeffer to pay

a filing fee to prosecute his appeal.   We grant Pfeffer in forma

pauperis status in his underlying appeal and vacate the district

court’s January 5, 2007 order.   We remand with instructions that

any fee collected pursuant to the January 5, 2007 order be refunded

to Pfeffer.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                              VACATED AND REMANDED




                               - 2 -